NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                              ________________

                                     No. 16-4450
                                  ________________

                                DARREN M. NANCE,

                                                Appellant
                                           v.

             CITY OF NEWARK; NEWARK POLICE DEPARTMENT;
             THE MAYOR, SHARPE JAMES; JOSEPH J. SANTIAGO;
               THOMAS C. O’REILLY; ROBERT K. RANKIN, JR.;
                MITCHELL MCQUIRE; MICHAEL O’CONNOR;
             JAMES DAVID O’CONNOR; WILLIE E. UNDERWOOD;
                  IRVING B. GULLER; JOSE OMAR COLON;
                  CHADRAKANT PATEL; JAMES E. TUNIS;
             ISABELLA CASTELLANOS; VINCENT BONGERMINO;
                 JOHN DOES (1-10); RICHARD PARABOSCHI;
         NICHOLAS MARESCA; ANTHONY CAMPOS; JOHN ZAKOWSKI
                             ________________

                      Appeal from the United States District Court
                             for the District of New Jersey
                        (D.C. Civil Action No. 2-97-cv-06184)
                       District Judge: Honorable Jose L. Linares


                      Submitted Under Third Circuit LAR 34.1(a)
                                 September 27, 2017

    Before: AMBRO, KRAUSE, Circuit Judges, and CONTI, Chief District Judge


                           (Opinion filed: October 27, 2017)


  Honorable Chief Judge Joy Flowers Conti, District Court Judge for the Western District
of Pennsylvania, sitting by designation.
                                       OPINION*
                                   ________________

AMBRO, Circuit Judge

       The City of Newark, New Jersey, terminated Darren Nance as a police officer in

September 1996. He sued Newark for wrongful termination, and in June 2010 a jury

returned a verdict in his favor. It awarded Nance $350,000 in compensatory damages

(including lost wages) and $250,000 in punitive damages.

       Fast forward to early 2015 when Nance submitted correspondence to the District

Court from New Jersey’s Department of Treasury stating the jury award must indicate the

period involved, the amount, and the total value of mitigated damages in order to collect

his pension and receive years-of-service credit for the period between his termination and

the jury award. It did not contain this information, and hence Nance could not have his

pension reinstated with back pay and service credit. The District Court entered an Order

stating the time applicable to the award and that the amount of mitigated wages was

$350,000. Nance submitted to the Court additional correspondence from the State of

New Jersey stating the correct amount of mitigated wages was $980,942.97. In response,

the Court issued an Amended Order reflecting that amount.

       Nance followed up by seeking an order to show cause to enforce Newark’s

compliance with the Amended Order. The District Court, however, ruled that Newark



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.

                                             2
complied with the Order and denied a show cause order. Nance refused to back down

and made another filing claiming he is owed mitigated wages of $980,942.97 (referred to

in the Amended Order as “back pay”) and asserting Newark should be held in civil

contempt and sanctioned for its failure to pay. The Court denied relief, ruling that Nance

sought moneys not contemplated by the jury award and the Amended Order in no way

increased Nance’s damages by that amount.

       Nance appeals this denial and our review is for an abuse of discretion. Harley-

Davidson, Inc. v. Morris, 19 F.3d 142, 145 (3d Cir. 1994) (internal citations omitted).

“The district court may be reversed only where the denial is based on an error of law or a

finding of fact that is clearly erroneous.” Id. (internal citation omitted). A decision is

clearly erroneous if “the reviewing court on the entire evidence is left with the definite

and firm conviction that a mistake has been committed.” United States v. U.S. Gypsum

Co., 333 U.S. 364, 395 (1948).

       Nance makes three arguments to us. The first concerns the District Court’s denial

of his motion for order to show cause and motion for judgment. He contends Newark

made statements at oral argument before the Court that erroneously led it to believe all or

a portion of the jury verdict was wages and the Court lacked jurisdiction over the

enforcement proceeding. Appellant’s Br. at 14. The District Court did not err; its

holding that the jury award included lost wages is plainly based on the Jury Verdict

Sheet, which specifically instructed the jury to calculate compensatory damages and

include lost wages. Additionally, nowhere in the record does the Court state it did not

have jurisdiction over enforcement of its orders.

                                              3
      Second, Nance claims that under N.J.A.C. § 17:1-2.18 the District Court erred in

holding the $980,942.97 mitigated wages amount was for the purpose of pension

reporting and not an increase in damages. Once again, the Court did not err. The New

Jersey statute Nance cites requires an award or settlement of full back pay be made

before any obligation to pay it is triggered. See N.J.A.C. § 17:1-2.18(a). He did not

receive a jury award of full back pay. He received compensatory damages in the amount

of $350,000, whereas the total back pay amount put forward by Nance’s expert was

approximately $700,000. Nance v. City of Newark, No. 2:97-cv-06184, 2014 WL
346553, at *3 (D.N.J. Jan. 30, 2014). Additionally, the Court explained the Amended

Order was issued at Nance’s request solely based on his representations that it was

necessary and required by the State of New Jersey to process his pension benefits. In no

event was it an increase in damages.1 Indeed, a letter from Nance’s counsel’s in 2015 to

the Court makes plain Nance requested the mitigated wages amount be reflected in an

order only for pension benefit purposes. To grant that request did not increase the

damages in his award.

      Nance’s final argument is that the District Court erred in denying him non-

pensionable wage items because these items are contractually linked to actual

pensionable wages to which Nance is entitled. We need not reach this argument because



1
 Nance also claims the Amended Order granted him equitable relief requiring Newark to
give him pensionable service credit, fund his pension, and provide him medical benefits.
However, the Court did not grant Nance equitable relief in its Amended Order; rather, its
purpose was only to provide the State of New Jersey the information it needed to process
Nance’s pension benefits.
                                            4
the jury did not award Nance actual wages—it awarded him damages that included lost

wages.

         We thus affirm.




                                          5